Appeal by defenant from a judgment of the County Court, Suffolk County, rendered December 2,1974, convicting her of the crime of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed as to the conviction; judgment reversed as to the sentence, on the law; and case remanded to the County Court for resentencing in accordance with the provisions of section 70.00 (subd 3, par [b]) of the Penal Law. The County Court imposed an indeterminate sentence with a one-year minimum upon defendant’s conviction of a Class B felony, stating that such sentence was required "by operation of law”. However, the imposition of minimum sentences for such felonies are discretionary and must be accompanied by reasons set forth in the record when so imposed. Defendant is entitled to the benefit of the statute. Rabin, Acting P. J., Hopkins, Latham, Christ and Brennan, JJ., concur.